          Case 5:20-cv-03086-SAC Document 3 Filed 06/05/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



CORNELIUS RUFF,

                                        Petitioner,

                v.                                                     CASE NO. 20-3086-SAC

PAUL SNYDER, Warden,
Winfield Correctional Facility,

                                        Respondent.



                           NOTICE AND ORDER TO SHOW CAUSE

       The case comes before the Court on petitioner Cornelius Ruff’s petition for writ of habeas

corpus under 28 U.S.C. § 2254. Petitioner proceeds pro se and has submitted the filing fee. The

Court finds that Petitioner has failed to exhaust his state remedies. The petition is therefore subject

to dismissal.

                                            Background

       On August 24, 2015, Petitioner pled no contest in Wyandotte County District Court to

aggravated kidnapping and two counts of aggravated robbery. In July of 2016, he was sentenced

to 172 months in prison.

       Prior to sentencing, Petitioner filed a motion to withdraw his plea with the sentencing court.

He alleged he did not understand the plea, the plea was unfair, and his attorney, KiAnn Spradlin,

misled and coerced him into taking the plea. See State v. Ruff, 408 P.3d 493 (Table), 2017 WL

6542921, *1 (Kan. App. Dec. 22, 2017). The district court denied his motion after an evidentiary

hearing, and Mr. Ruff appealed the denial. The Kansas Court of Appeals affirmed the district

                                                  1
            Case 5:20-cv-03086-SAC Document 3 Filed 06/05/20 Page 2 of 6




court’s denial of the motion on December 22, 2107. Ruff, 2017 WL 6542921. The Kansas

Supreme Court denied review on August 30, 2018.

         Mr. Ruff then filed a state habeas action pursuant to K.S.A. 60-1507 on January 9, 2019.

He alleged the district court violated his constitutional and statutory right to a speedy trial, he never

formally waived his right to a speedy trial, and his attorney was ineffective for continuing his trial.

The district court denied relief on July 26, 2019. Petitioner did not appeal the denial.

                                                      Petition

         Mr. Ruff’s petition here presents two grounds. He first argues his right to a speedy trial

was violated before he accepted the plea agreement because 126 days had elapsed between his

arraignment and the plea.

         Petitioner’s second ground is that two of his trial counsel, Paul Dent and KiAnn Spradlin,

provided ineffective assistance. He alleges Mr. Dent was ineffective “by telling [Mr. Ruff] this is

how we get conviction meaning him and the State”, thus letting Petitioner know “he was for the

State.” ECF No. 1, at 6. Petitioner claims Ms. Spradlin was ineffective in that she coerced him

into pleading “by saying the jury did not have to hear [his] defense of duress.”1 Id. at 7. Petitioner

further alleges both attorneys were ineffective in that neither “brought up any evidence DNA

paperwork.”2 Id.




1
  This ground is clarified in an exhibit attached to the petition. In what appears to be Petitioner’s motion to
withdraw his plea, it states, “Mr. Ruff alleges that on the morning of trial Ms. McBratney [Spradlin] told him that
his defense may not be able to be heard by the jury . . . and that then he would not have a defense and that he should
take the plea . . ..” ECF No. 1-6, at 3.
2
  It is unclear what Petitioner is alleging in regard to the DNA evidence. He attached to his petition a DNA report
from the Kansas Bureau of Investigation Forensic Laboratory and two fingerprint reports from the KCKPD Crime
Scene Investigation Unit. See ECF No. 1-8. The DNA report shows no conclusions could be drawn from swabs of
two guns (presumably used in the crime of which Mr. Ruff was convicted), either because mixed DNA profiles were
obtained or because no profile was obtained. ECF No. 1-8, at 2.

                                                          2
           Case 5:20-cv-03086-SAC Document 3 Filed 06/05/20 Page 3 of 6




                                     Rule 4 Review of Petition

         Rule 4 of the Rules Governing § 2254 Cases requires the Court to review a habeas petition

upon filing and to dismiss it “[i]f it plainly appears from the petition and any attached exhibits that

the petitioner is not entitled to relief in the district court.” Rules Governing § 2254 Cases, Rule 4,

28 U.S.C.A. foll. § 2254.

                                              Analysis

         A federal court cannot grant a state prisoner's habeas petition unless the petitioner has

exhausted his claims in state court. See 28 U.S.C. § 2254(b)(1). Exhaustion requires that a state

prisoner give state courts “one full opportunity to resolve any constitutional issues by invoking

one complete round of the State's established appellate review process.” O'Sullivan v. Boerckel,

526 U.S. 838, 845 (1999); see Pavatt v. Carpenter, 928 F.3d 906, 923 (10th Cir. 2019). “A claim

is exhausted only after it has been fairly presented to the state court.” Pavatt, 928 F.3d at 923

(quoting Simpson v. Carter, 912 F.3d 542, 564 (10th Cir. 2018)). This requires prisoners to “fairly

present their claims to the state’s highest court—either by direct appeal or in a post-conviction

attack—before asserting the claims in federal court.” May v. Heimgartner, 794 F. App’x 751, 755

(10th Cir. 2019) (citing see Fairchild v. Workman, 579 F.3d 1134, 1156 (10th Cir. 2009)).

Petitioner bears the burden of showing exhaustion. See Olson v. McKune, 9 F.3d 95, 95 (10th Cir.

1993).

         Where a petitioner has failed to fully exhaust a habeas claim in the state courts and no

available state remedy remains, the claim may be subject to dismissal for procedural default. To

overcome a procedural default, a petitioner must show both “cause” for the failure to comply with

the state’s procedural requirements and “prejudice” arising from the state court’s refusal to




                                                  3
          Case 5:20-cv-03086-SAC Document 3 Filed 06/05/20 Page 4 of 6




consider the merits or a fundamental miscarriage of justice based upon proof of actual innocence.

Frost v. Pryor, 749 F.3d 1212, 1231-32 (10th Cir. 2014).

       It appears that Petitioner has not given the Kansas courts a full opportunity to resolve all

of his claims. While Mr. Ruff raised the claims he raises here in his 60-1507 action, he did not

appeal the State district court’s denial his motion and is now out of time to do so. See Albright v.

State, 251 P.3d 52, 56 (Kan. 2011) (notice of appeal of judgment in 60-1507 proceeding must be

filed within 30 days). He did not “invoke[e] one complete round of the State’s established

appellate review process” for most of the issues he raises in his petition. O’Sullivan, 526 U.S. at

845.   Consequently, those claims are subject to dismissal as procedurally defaulted unless

Petitioner can demonstrate cause and prejudice for the default.

       It further appears that Mr. Ruff did raise a portion of his ineffective assistance of counsel

claim in his motion to withdraw his plea, the trial court’s denial of which he fully appealed. He

argued there that Ms. Spradlin coerced and misled him into taking the plea. Because Petitioner

gave the state’s highest court an opportunity to resolve this aspect of his ineffective assistance of

counsel claim, it has been properly exhausted.

       Where, as here, a petitioner files a “mixed petition” containing both exhausted and

unexhausted claims, the general rule is that the Court must dismiss the petition. See Rhines v.

Weber, 544 U.S. 269, 273 (2005); May, 794 F. App’x at 755 (citing Rose v. Lundy, 455 U.S. 509,

522 (1982)).

       However, the rule of total exhaustion is not absolute, and the Court has three other options.

Id. (citing Harris v. Chapman, 48 F.3d 1127, 1131 n.3 (10th Cir. 1995) and Wood v. McCollum,

833 F.3d 1272, 1273 (10th Cir. 2016)). It may: (1) “stay the petition and hold it in abeyance while

the petitioner returns to state court to raise his unexhausted claims” (Fairchild, 579 F.3d at 1156);



                                                 4
           Case 5:20-cv-03086-SAC Document 3 Filed 06/05/20 Page 5 of 6




(2) “permit the petitioner to delete the unexhausted claims from his petition and proceed only on

the exhausted claims” (Wood, 833 F.3d at 1273); or (3) “ignore the exhaustion requirement

altogether and deny the entire petition on the merits if none of the petitioner’s claims has any

merit” (Fairchild, 579 F.3d at 1156). A stay is only available in the limited circumstances where

a petitioner had good cause for his failure to exhaust, the unexhausted claims are potentially

meritorious, and there is no suggestion the petitioner intentionally delayed pursuing the

unexhausted claims. Rhines, 544 U.S. at 278.

        While Mr. Ruff’s petition is subject to dismissal because it includes unexhausted claims,

the Court will give Petitioner an opportunity to respond to this Order. If Petitioner can show that

he did in fact exhaust his state court remedies for all claims he raises in his petition, he may proceed

and Respondent will be directed to file an answer. If Petitioner did not properly exhaust his state

court remedies, he must show that he had good cause for failing to do so and resulting prejudice.

In the alternative, he could file an amended petition raising only the exhausted claim.

                                             Conclusion

       The Court directs Petitioner (1) to show cause why the petition should not be dismissed

due to his failure to properly exhaust all of the claims presented and (2) to show cause and prejudice

to excuse the procedural default of those claims.

       IT IS THEREFORE ORDERED that Petitioner is granted to and including July 6, 2020,

to show cause as directed and to submit an amended petition, if he chooses to do so. The failure

to file a response may result in the dismissal of this matter without additional prior notice.

       IT IS SO ORDERED.




                                                   5
  Case 5:20-cv-03086-SAC Document 3 Filed 06/05/20 Page 6 of 6




DATED: This 5th day of June, 2020, at Topeka, Kansas.



                                 s/_Sam A. Crow_____
                                 SAM A. CROW
                                 U.S. Senior District Judge




                                    6
